Free Writing Prospectus Filed Pursuant to Rule 433 Dated July 23, 2013 Registration Statement No. 333-181985 NEW ISSUE ABS: $975MM DAIMLER (MBART) 2013-1 *FULL DETAILS* JOINT-LEAD MANAGERS: RBS (struc), BAML, RBC CO-MANAGERS: COMMERZBANK, LLOYDS CL $SIZE-MM WAL SP/F P.WIN E.FIN L.FIN BNCH SPD YLD% CPN% $PX A1 A1+/F1+ 1-7 02/14 08/14 YLD A2 AAA/AAA 7-19 02/15 03/16 EDSF +16 A3 AAA/AAA 19-36 07/16 08/17 IS + 25 A4 AAA/AAA 36-39 10/16 11/19 IS + 32 EXPECTED SETTLE: 07/31/2013 FIRST PMT DATE: 08/15/2013 PRICING SPEED: 1.30% ABS to 10% CLEANUP CALL REGISTRATION: PUBLIC (SEC REGISTERED) ERISA ELIGIBLE: YES MIN DENOMS: $1k x $1k BLOOMBERG TICKER: MBART 2013-1 BILL & DELIVER: RBS IMPORTANT NOTICE The issuer has filed a registration statement (including a base prospectus) with the SEC for the offering to which this free writing prospectus relates. Before you invest in this offering, you should read the base prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, RBS will arrange to send you the base prospectus at no charge if you request it by calling 1-866-884-2071 or emailing offeringmaterials@rbs.com
